Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 10 - 13, and 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Coflexip (FR 2775751) in view of Chaplin (US 3,412,862).
Regarding claims 1, 17, and 18, Coflexip discloses a roller (olive 9) configured for mounting on a conduit (portion 4) to be deployed on the seabed to facilitate lateral movement of the conduit, the roller being able to rotate relative to the conduit when mounted, and having an outer face (outer surface of half-olives 10, 11) for contacting and rolling upon the seabed (Figs. 1 and 2; abstract; 
Regarding claim 3, Coflexip further discloses the roller (9) includes two or more roller elements (half-olives 10,11) for assembly around the conduit, the roller elements together forming a through-going passage for receiving the conduit (Fig. 2; page 6).
Regarding claim 10, Coflexip further discloses the roller has a convex profile, viewed along a radial direction (Fig. 2).
Regarding claim 11, Coflexip further discloses the convex profile is arcuate (Fig. 2).
Regarding claims 12 and 13, Coflexip further discloses the roller (9) has an internal cavity (cavity defined by the inner surface of roller 9) that has a radially inwardly facing bearing surface (Fig. 2).
Regarding claim 16, Coflexip further discloses a clamp (collar 16 and bolts 18) for mounting upon the conduit (4) to axially constrain the roller (9) (Fig. 2; pages 6 and 7).

Claims 1, 3, 4, 10 -13, and 16 -18 are rejected under 35 U.S.C. 103 as being unpatentable over Coflexip (FR 2775751) in view of Brockett, III et al. (US 3,972,566).
Regarding claims 1, 4, 17, and 18, Coflexip discloses a roller (olive 9) configured for mounting on a conduit (portion 4) to be deployed on the seabed to facilitate lateral movement of the conduit, the roller being able to rotate relative to the conduit when mounted, and having an outer face (outer surface of half-olives 10, 11) for contacting and rolling upon the seabed (Figs. 1 and 2; abstract; pages 5 - 8). Coflexip fails to disclose the outer face of the roller comprises treads comprising grousers. Brockett teaches an outer face of a roller comprises treads comprising grousers (grousers 19) (Figs. 2 - 4; 
Regarding claim 3, Coflexip further discloses the roller (9) includes two or more roller elements (half-olives 10,11) for assembly around the conduit, the roller elements together forming a through-going passage for receiving the conduit (Fig. 2; page 6).
Regarding claim 10, Coflexip further discloses the roller has a convex profile, viewed along a radial direction (Fig. 2).
Regarding claim 11, Coflexip further discloses the convex profile is arcuate (Fig. 2).
Regarding claims 12 and 13, Coflexip further discloses the roller (9) has an internal cavity (cavity defined by the inner surface of roller 9) that has a radially inwardly facing bearing surface (Fig. 2).
Regarding claim 16, Coflexip further discloses a clamp (collar 16 and bolts 18) for mounting upon the conduit (4) to axially constrain the roller (9) (Fig. 2; pages 6 and 7).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Coflexip in view of Chaplin as applied to claim 1 above, and further in view of Burgess (US 2007/0231077).
Regarding claim 2, Coflexip in view of Chaplin discloses all of the claim limitations except the roller is buoyant. Burgess teaches the roller (10) is buoyant (roller made of polyethylene is approximately neutrally buoyant) (paragraph 0020). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the buoyant material as taught by Burgess to limit the depth to which the treads are inserted into the seabed, thereby controlling the lateral movement of the conduit on the seabed.
.

Claims 2, 5, and 7 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Coflexip in view of Brocket, III et al. as applied to claim 1 above, and further in view of Burgess (US 2007/0231077).
Regarding claim 2, Coflexip in view of Brockett discloses all of the claim limitations except the roller is buoyant. Burgess teaches the roller (10) is buoyant (roller made of polyethylene is approximately neutrally buoyant) (paragraph 0020). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the buoyant material as taught by Burgess to limit the depth to which the treads are inserted into the seabed, thereby controlling the lateral movement of the conduit on the seabed.
Regarding claims 5 and 7, Coflexip in view of Brockett discloses all of the claim limitations except the treads comprise strakes having a cross sectional shape that is convergent in a radially outward direction. Burgess teaches treads comprising strakes having a cross sectional shape that is convergent in a radially outward direction (14, 14', 14") (Fig. 1; paragraph 0012). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the strakes as taught by Burgess for the treads as disclosed above to increase 
Regarding claim 8, Coflexip in view of Brockett fails to disclose the strakes have a delta shape in cross section. Burgess teaches strakes having a delta shape in cross section (Fig. 1). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the strakes as taught by Burgess for the treads as disclosed above to increase the contact surface between the roller and the seabed in order to control movement of the roller relative to the seabed. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385 (2007).
Regarding claim 9, Coflexip in view of Brockett discloses all of the claim limitations except the treads have a height along a radial direction which is between 5% and 25% of the diameter of the roller unit. Burgess illustrates the treads 14, 14', 14" have a height along a radial direction which is between 5% and 25% of the diameter of the roller unit (Figs. 1 and 4). Coflexip in view of Brockett and further in view of Burgess fails to explicitly describe the treads have a height along a radial direction which is between 5% and 25% of the diameter of the roller unit. Examiner takes the position that the relative sizes of the treads and the roller unit lack criticality in the claims and are design choices within the skill of the art. The optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839, 129 USPQ402 (CCPA 1961).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Coflexip in view of Brockett, III et al. and Burgess as applied to claim 5 above, and further in view of Gibson (WO 02/095278). Coflexip .

Claims 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coflexip in view of Chaplin as applied to claims 1, 3, and 13 above, and further in view of Mebarkia et al. (US 2013/0115009).
Regarding claim 14, Coflexip in view of Chaplin discloses all of the claim limitations except the bearing surface comprises low friction material. Mebarkia teaches the radially inwardly facing bearing surface (120) comprises low friction material (paragraph 0029). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the low friction material as taught by Mebarkia to prevent damage to the conduit due to contact between the conduit and the roller.
Regarding claim 15, Coflexip in view of Chaplin discloses all of the claim limitations except the bearing surface is formed by an insert. Mebarkia teaches the radially inwardly facing bearing surface is formed by an insert (sleeve 120) (Fig. 4A; paragraph 0032). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the 
Regarding claim 19, Coflexip in view of Chaplin discloses all of the claim limitations except a pair of straps disposed and tensioned around respective ends of the roller elements. Mebarkia teaches a pair of straps (104) disposed and tensioned around respective ends of a rolling module (110) (Fig. 2; paragraph 0031) to removably secure the roller to the pipe. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the pair of straps as taught by Mebarkia to removably secure the roller to the pipe.
Regarding claim 20, Coflexip in view of Chaplin discloses all of the claim limitations except an exterior formed of low adhesion and/or friction material. Mebarkia teaches the exterior surface (120) formed of low friction material (paragraph 0029). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the low friction material as taught by Mebarkia to prevent damage to the conduit due to contact between the conduit and an adjacent surface.

Claims 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coflexip in view of Brockett, III et al. as applied to claims 1, 3, and 13 above, and further in view of Mebarkia et al. (US 2013/0115009).
Regarding claim 14, Coflexip in view of Brockett discloses all of the claim limitations except the bearing surface comprises low friction material. Mebarkia teaches the radially inwardly facing bearing surface (120) comprises low friction material (paragraph 0029). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the 
Regarding claim 15, Coflexip in view of Brockett discloses all of the claim limitations except the bearing surface is formed by an insert. Mebarkia teaches the radially inwardly facing bearing surface is formed by an insert (sleeve 120) (Fig. 4A; paragraph 0032). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the insert as taught by Mebarkia to prevent damage to the conduit due to contact between the conduit and the roller.
Regarding claim 19, Coflexip in view of Brockett discloses all of the claim limitations except a pair of straps disposed and tensioned around respective ends of the roller elements. Mebarkia teaches a pair of straps (104) disposed and tensioned around respective ends of a rolling module (110) (Fig. 2; paragraph 0031) to removably secure the roller to the pipe. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the pair of straps as taught by Mebarkia to removably secure the roller to the pipe.
Regarding claim 20, Coflexip in view of Brockett discloses all of the claim limitations except an exterior formed of low adhesion and/or friction material. Mebarkia teaches the exterior surface (120) formed of low friction material (paragraph 0029). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the low friction material as taught by Mebarkia to prevent damage to the conduit due to contact between the conduit and an adjacent surface.
Response to Arguments
Applicant's arguments filed 19 April 2021 have been fully considered but they are not persuasive. 

Applicant argues that Coflexip addresses problems created by seabed erosion caused by a pipe and Chaplin has no suggestion that disturbance of the lake bottom and its erosion should for any reason be limited.  Examiner takes the position that although the intention of the device and method as taught by Chaplin is clearly not to resist erosion of material on a seabed, Applicant is arguing intended use.  Chaplin teaches the claimed tread for use on a seabed and it would to have modified the apparatus as disclosed by Coflexip with the treads as taught by Chaplin to provide the roller with traction to thereby assist the movement of the roller on the seabed, thereby allowing the movement of the roller to be performed more efficiently.
Applicant argues that modifying the apparatus as disclosed by Coflexip with the ribbed wheels as taught by Chaplin would make the Coflexip device inoperable for its intended purpose.  Examiner replies that Coflexip teaches a protective device that is mounted rotating freely around a pipe on a seabed and that adding the treads as taught by Chaplin would not render the apparatus as taught by Coflexip inoperable because the apparatus of Coflexip would still be able to perform the task of protecting a pipe on a seabed while rotating freely around the pipe.  Modifying the apparatus of Coflexip 
Applicant argues that the ribbing of the wheels in Chaplin enables the wheels to drive a machine across a lakebed and the olives of Coflexip have no equivalent function.  Examiner replies that the ribbing of Chaplin is designed to provide traction to rotate a wheel along a seabed and the olives of Coflexip are designed to rotate along a seabed.  It would have been considered obvious to have modified the rotating structure (olives) as taught by Coflexip with the treads of the rotating structure (wheels) as taught by Chaplin to provide the roller with traction to thereby assist the movement of the roller on the seabed, thereby allowing the movement of the roller to be performed more efficiently.
Applicant argues that the adoption of measures to actually increase traction/friction (as taught by Chaplin) between the olives and the seabed has to be regarded as counterintuitive.  Examiner replies that increasing traction between the olives and the seabed would prevent the olives from simply spinning in place and not moving laterally along the seabed. It would have been obvious for Coflexip to turn to Chaplin’s teaching of treads to improve the ability of the roller of Coflexip to move laterally along a seabed.
Applicant argues that Brockett is non-analogous art to the present invention and to Coflexip because the vehicle of Brockett is clearly not intended to avoid seabed erosion.  Examiner replies that Brockett is analogous art to the present invention and also Coflexip because the present invention, Coflexip, and Brockett are all directed to rolling an object, whether a pipeline or a wheel and an associated vehicle, along a seabed.  Examiner takes the position that although the intention of the device and method as taught by Brockett is clearly not to avoid seabed erosion, Applicant is arguing intended use.  Brockett teaches the claimed tread for use on a seabed and it would to have modified the apparatus as disclosed by Coflexip with the grousers as taught by Brockett to provide the roller with traction to thereby assist the movement of the roller on the seabed, thereby allowing the movement of the roller to be performed more efficiently.
Applicant argues that there is no motivation to adopt the grousers as taught by Brockett to be found in the Coflexip citation.  Examiner replies that increasing traction between the olives and the seabed would prevent the olives from simply spinning in place and not moving laterally along the seabed. It would have been obvious for Coflexip to turn to Brockett’s teaching of grousers to improve the ability of the roller of Coflexip to move laterally along a seabed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
5/4/2021